                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                          EASTERN DUBUQUE DIVISION

UNITED STATES OF AMERICA,                                    )
                                                             )
                        Plaintiff,                           )
                                                             )         Case No. CR18-1023 CJW
vs,                                                          )
                                                             )         BRIEF IN SUPPORT OF
MICHAEL STEVENSON,                                           )         SENTENCING
                                                             )         MEMORANDUM
                        Defendant.                           )


        Comes Now, defendant Michael Stevenson, by and through counsel, and

submits this Brief in Support of Sentencing Memorandum.

                                     TABLE OF CONTENTS
                                                                                                               PAGE
        I.     INTRODUCTION ........................................................................... .2
        II.    ISSUES................................................................................................3
        III.   ARGUMENTS....................................................................................4

               (1)      Drug Quantity and the corresponding base offense level, USSG

               §2D1.1(c)……………………………………………………………. 4

               (2)      Two-level enhancement for obstruction of justice pursuant to

               USSG §3C1.1. …………………………………………………… 11

               (3)      Three-level adjustment for Aggravated Role, USSG

               §3B1.1(b)…………………………………………………………. 12
                                                        1



      Case 2:18-cr-01023-CJW-MAR Document 111-1 Filed 09/30/19 Page 1 of 19
             (4)     Two-level reduction for Acceptance of Responsibility, USSG

             §3E1.1. ………………………………………………………….. 15

             (5)     Upward departure pursuant to USSG §5K2.0(a)(2)(A),

             5K2.0(a)(2)(B) and/or 5K2.1…………………………………….. 16

             (6)     Defendant's request for credit for time served in a dismissed

             case for conduct related to the instant offense…………………… 17

             (7)     Defendant's motion for downward variance………………. 18

             (8)     Whether Adam Birch and Emily Nelson qualify as victims of

             the instant offense and the related imposition of restitution……… 18

       IV.   CONCLUSION.................................................................................18

I.     INTRODUCTION

       As an initial matter, Michael Stevenson accepts responsibility for his

involvement in the instant offense, as evidenced by his testimony at trial that he

distributed controlled substances. In making these arguments at sentencing, the

Defendant is not attempting to minimize his involvement. Instead, the Defendant

merely wishes to be sentenced on the basis of accurate information and to provide

relevant information for the Court to use in fashioning a sentence no greater than

necessary to effectuate the goals of sentencing under 18 U.S.C. §3553(a)(2).

       Mr. Stevenson recognizes that his offense is serious and requires the

                                                  2



     Case 2:18-cr-01023-CJW-MAR Document 111-1 Filed 09/30/19 Page 2 of 19
appropriate attention of this Court. The Defendant acknowledges that his conduct

was illegal. However, the Defendant does make some factual and legal objections

to the conclusions and penalties recommended in the PSR. The Defendant

provides this brief in support of those objections and asks that the Court sentence

him based upon accurate and reliable information and that his sentence be no

greater than necessary to achieve the goals of sentencing under §3553(a).

II.     ISSUES:

              (1)   Drug Quantity and the corresponding base offense level, USSG

              §2D1.1(c).

              (2)   Two-level enhancement for obstruction of justice pursuant to

              USSG §3C1.1.

              (3)   Three-level adjustment for Aggravated Role, USSG §3B1.1(b).

              (4)   Two-level reduction for Acceptance of Responsibility, USSG

              §3E1.1.

              (5)   Upward departure pursuant to USSG §5K2.0(a)(2)(A),

              5K2.0(a)(2)(B) and/or 5K2.1.

              (6)   Defendant's request for credit for time served in a dismissed

              case for conduct related to the instant offense.

              (7)   Defendant's motion for downward variance.

                                           3



      Case 2:18-cr-01023-CJW-MAR Document 111-1 Filed 09/30/19 Page 3 of 19
             (8)    Whether Adam Birch and Emily Nelson qualify as victims of

             the instant offense and the related imposition of restitution.

III.   ARGUMENTS

       (1)   Drug quantity and the corresponding base offense level. USSG

       §2D1.1(c).

       Mr. Stevenson objects to paragraphs 13, 15, 16 and 18 of the PSR and the

base offense level of 26 attributed to him for involvement with 428 grams of heroin

and 10 grams of cocaine base. Specifically, Mr. Stevenson objects to any

quantities attributed to him based on amounts from Ricky Carter and William

Bower as he denies any drug dealings with those two individuals. Further, he

never sold heroin to Emily Nelson on 50 occasions, and never sold to Adam Birch

on 10 occasions.

       The drug amounts utilized in the PSR represent harsh and unsupported

estimations of the amounts of drugs for which the Defendant was involved.

Further, the drug amounts are based upon information from non-credible sources.

Mr. Stevenson does not deny and continues to admit responsibility for his offense,

as evidenced by the unobjected to portions of the PSI quantities, but submits that

his sentence should be fair and proper in relation to the offenses actually

committed.

                                          4



   Case 2:18-cr-01023-CJW-MAR Document 111-1 Filed 09/30/19 Page 4 of 19
      Mr. Stevenson submits that he is entitled to be sentenced on the basis of

accurate and reliable information and that he is entitled to resolution of all disputed

matters. The United States Supreme Court has made clear that there is a due

process right to be sentenced on the basis of accurate information. United States v.

Tucker, 404 U.S. 443 (1972). In fact, the sole interest of the defendant in

sentencing is the right not to be sentenced on the basis of inaccurate or unreliable

information. See U.S. v. Kozohorsky, 708 F.3d 1028 (8th Cir. 2013). Part of this

fair sentencing procedure has been codified under Rule 32(i)(3) which provides

that at sentencing the court:

        (B) must—for any disputed portion of the presentence report or
        other controverted matter—rule on the dispute, or determine that a
        ruling is unnecessary either because the matter will not affect
        sentencing, or because the court will not consider the matter at
        sentencing; and (C) must append a copy of the court’s
        determinations under this rule to any copy of the presentence report
        made available to the Bureau of Prisons.

      Once specific objections to the PSR are made, findings are required, and

failure to do so will result in a remand for re-sentencing. U.S. v. Parrott, 148 F.3d

629 (6th Cir. 1998). The court’s obligation to make findings of fact does not simply

reach issues which would have an effect on the Sentencing Guidelines; rather, the

report has importance beyond sentencing, therefore, resolution of all issues is

imperative. U.S. v. Galloway, 976 F.2d 414 (8th Cir. 1992).

                                           5



   Case 2:18-cr-01023-CJW-MAR Document 111-1 Filed 09/30/19 Page 5 of 19
         Of course, the government bears the burden of proving any aggravating

factor at sentencing. U.S. v. Ochoa, 643 F.3d 1153 (8th Cir. 2011). The Defendant

asks that the court require the government to meet its burden with regard to each

factual dispute. If the government cannot provide reliable proof as to these

allegations, then they should be disregarded by the court. U.S. v. Bustos-Flores,

362 F.3d 1030 (8th Cir. 2004).

         The United States Supreme Court has made clear that due process accords a

defendant the right to be sentenced on the basis of accurate information. U.S. v.

Tucker, 404 U.S. 443 (1972). Importantly, a defendant has a right to be sentenced

based on information with “sufficient indicia of reliability to support its probable

accuracy.” U.S.S.G. §6A1.3(a) (1999). U.S. v. Exson, 328 F.3d 456 (8th Cir. 2003).

Courts have held that as long as “nebulous eyeballing” is avoided, relying on

estimates of drug amounts and types are an appropriate way for the district court to

determine the quantity of drugs involved in an offense. U.S. v. Duarte, 950 F.2d

1255, 1265 (7th Cir. 1991); see also, U.S. v. Atkins, 250 F.3d 1203, 1212 (8th Cir.

2001).

         However, estimates used to determine the amount of drugs attributed to a

defendant for sentencing should be made conservatively. U.S. v. Maliszewski, 161

F.3d 992, 1027 (6th Cir. 1998)(holding that the defendant’s sentence should be

                                           6



   Case 2:18-cr-01023-CJW-MAR Document 111-1 Filed 09/30/19 Page 6 of 19
vacated because the district court's determination of the amount of drugs

attributable to Amador was based on speculation and unreliable evidence); U.S. v.

LaMarr, 75 F.3d 964, 973 (4th Cir. 1996); U.S. v. McEntire, 153 F.3d 414 (7th Cir.

1998); U.S. v. Acevedo, 28 F.3d 686, 690 (7th Cir. 1994)(holding that when

estimating the amount of drugs, the Court must err on the side of caution.); U.S. v.

Baro, 15 F.3d 563, 568 (6th Cir. 1994)(holding that “[w]here the amount is

uncertain, the district court is encouraged to ‘err on the side of caution' and only

hold the defendant responsible for that quantity of drugs for which ‘the defendant

is more likely than not actually responsible.’”).

       Where “there is no drug seizure . . . the court shall approximate the quantity

of the controlled substance.” U.S.S.G. §2D1.1. Although a court can estimate the

amount of drugs involved in an offense, the court cannot simply accept a random

number. U.S. v. Atkins, 250 F.3d 1203 (8th Cir. 2001). When determining the

quantity of drugs attributable to a particular defendant under the Guidelines, a

district court must make proper findings of fact. U.S. v. Maggard, 156 F.3d 843

(8th Cir. 1998).

       The work of an alleged accomplice is not necessarily reliable because he

admits his own criminal culpability. The court must keep this in mind that “[t]he

fact that a person is making a broadly self-inculpatory confession does not make

                                           7



   Case 2:18-cr-01023-CJW-MAR Document 111-1 Filed 09/30/19 Page 7 of 19
more credible the confession’s non-self inculpatory parts. One of the most

effective ways to lie is to mix falsehood with truth, especially truth that seems

particularly persuasive because of its self-inculpatory nature.” Williamson v. U.S.,

512 U.S. 594, 599-600 (1994). Accordingly, the statement of an alleged co-

participant is “presumptively unreliable as to the passages detailing the defendants’

conduct or culpability.” Lee v. Illinois, 476 U.S. 530, 545 (1986).

      Herein, in the instant case, the drug amounts attributed to the Mr. Stevenson

were based largely upon information from inherently untrustworthy cooperating

witnesses, all of whom had engaged in illegal and felonious activity, as well as

upon unsupported estimations. The Defendant has been held liable for drug

amounts that are not based upon reliable evidence. The 428 grams of heroin and

10 grams of cocaine base attributed to the Defendant in paragraph 31 of the PSR is

not based upon any seizure or police investigation, but upon the unchallenged

statements of Emily Nelson, William Bower, and others who are felons, thieves

and liars. Further, their statements were not given while under oath, and without

specific dates or quantities.

      In ¶13, this information by Emily Nelson was not given under oath or

subject to perjury penalties if false. Further, she provides no timeframe for her

purchases, and testified that she did not deal with Mr. Stevenson for two months

                                          8



   Case 2:18-cr-01023-CJW-MAR Document 111-1 Filed 09/30/19 Page 8 of 19
following the death of Birch. At most he should be attributed with 20 purchases

for a total of 10 grams.

      At ¶ 10, Mr. Stevenson has never dealt with William Bowers, and should not

be attributed any amounts for this paragraph. These statements were not given

under oath, nor would they have been possible during this time as both Mr. Bowers

and Mr. Stevenson were incarcerated at various times during this period.

      Finally, the Defendant denies distributing 5 grams of heroin to Mr. Birch. (¶

18). He did not deal with Birch on 10 occasions, as every text message exchange

did not result in a distribution. He should be attributed no more than 2.5 grams for

his dealings with Birch.

      Clearly, the above “witnesses” can hardly be deemed credible, especially

when they have not undergone the crucible of cross-examination, provided

information to protect themselves, and are criminals and drug users.

      The evidence linking the Defendant to the drugs at issue is simply

insufficient. As such, the Defendant submits that the unsupported drug amounts

should not be used to calculate his base offense level. He should be held

responsible for 45 grams of heroin and 10 grams of cocaine base, resulting in a

converted drug weight of 78.71 kg, and a base offense level of 20.




                                         9



   Case 2:18-cr-01023-CJW-MAR Document 111-1 Filed 09/30/19 Page 9 of 19
      It should also be noted that, in U.S. v. Hill, 2014 WL 4920365 (1st Cir.

2014), Judge Torruella wrote a concurring opinion to note a disturbing trend in

criminal prosecutions. "All too often, prosecutors charge individuals with relatively

minor crimes, carrying correspondingly short sentences, but then use section

1B1.3(a) to argue for significantly enhanced terms of imprisonment under the

guise of “relevant conduct” other crimes that have not been charged (or, if charged,

have led to an acquittal) and have not been proven beyond a reasonable doubt. In

other words, [the defendant] was subject to an additional six to eight years in

prison due to isolated drug sales not directly related to the twenty oxycodone pills

which led to his conviction, all of which he was never arrested for, never charged

with, never pled guilty to, and never convicted of by a jury beyond a reasonable

doubt. This is a prime example of the tail wagging the dog.” “The practice of

arguing for higher sentences based on uncharged and untried ‘relevant conduct’

for, at best, tangentially related narcotics transactions seems like an end-run around

these basic constitutional guarantees afforded to all criminal defendants. The

government’s role is to ensure justice, both to the accused and to the public at

large; it is not to maximize conviction rates and argue for the greatest possible

sentence. And, while it is unclear to me whether this trend is due to shaky police

work resulting in cases that cannot be proven beyond a reasonable doubt,

                                          10



  Case 2:18-cr-01023-CJW-MAR Document 111-1 Filed 09/30/19 Page 10 of 19
prosecutorial laziness, or other less nefarious factors, it remains troubling

regardless.” That is the situation that Mr. Stevenson finds himself in here, when

he has pleaded and acknowledged his involvement in distributing controlled

substances, yet is being held responsible for an enormous amount of drugs when

the evidence has not been subject to cross-examination.

      (2)    Two-level enhancement for obstruction of justice with a Role

      adjustment pursuant to USSG §2D1.1(b)(16)(D).

      The Defendant objects to the paragraphs 20 and 25 of the PSR and the

imposition of an enhancement based upon the Defendant’s alleged threats to John

Walgren. As Mr. Stevenson noted in his objections, he never threatened Walgren

and noted that Walgren taunted him on numerous occasions while at the Linn

County Jail. At no point has the PSR put forth any supported or reliable facts in

support of allegations that the Defendant threatened Walgren. While the Defendant

admits and accepts that he engaged in illegal activity, the Defendant submits that

he is still entitled to an accurate and fair sentence.

      Mr. Stevenson believes that Walgren makes this claim in his attempts to gain

favorable treatment by providing uncorroborated information about others, without

being subject to perjury charges or providing specific dates and times. He would

note that he had previous contact with cooperator Eric Steve while at "Chapel" and

                                            11



   Case 2:18-cr-01023-CJW-MAR Document 111-1 Filed 09/30/19 Page 11 of 19
immediately informed his counsel and jail staff to ensure continued separations to

avoid any conflicts.

      (3)    Aggravated Role Enhancement, USSG §3B1.1(b).

      When determining the appropriate sentence level, the court, in its discretion,

can enhance a defendant’s offense level, if the court determines that the defendant

played an aggravating role in the offense relative to the other participants. Section

3B1.1 of the Sentencing Guidelines provides:

      (a)   If defendant was an organizer or leader of a criminal activity that
            involved five or more participants or was otherwise extensive,
            increase by 4 levels.
U.S.S.G. §3B1.1.

      Effective November 1, 1993, the Commentary to §3B1.1 captioned

“Application Notes” was amended by adding a new Commentary Note 2, which

provides:

             To qualify for an adjustment under this section, the
             defendant must have been the organizer, leader, manager,
             or supervisor of one or more other participants. An
             upward departure may be warranted, however, in the case
             of a defendant who did not organize, lead, manage, or
             supervise another participant, but who nevertheless
             exercised management responsibility over the property,
             assets, or activities of a criminal organization.


U.S.S.G. §3B1.1, comment. (n. 2). The “Historical Notes” of the 1993 Amendment

declares that the amendment was inserted to clarify the operation of the section to
                                          12



  Case 2:18-cr-01023-CJW-MAR Document 111-1 Filed 09/30/19 Page 12 of 19
require a finding a degree of control over other persons before §3B1.1 can apply.

See U.S. v. Amato, 46 F.3d 1255, 1263 (2nd Cir. 1995). (In enhancing a defendant’s

sentence based on his role in the offense, a district court must make specific factual

findings as to that role); U.S. v. Range, 13 F.3d 949, 960 (6th Cir. 1994) (when

determining whether a defendant’s base offense level should be enhanced due to

his alleged leadership role in the offense, it is essential that the court make findings

regarding the factors mentioned in the guidelines and state its reasons for its

determination).

      The Eighth Circuit has recognized the factors that must be considered when

determining whether a defendant was an organizer or leader. U.S. v. Ortiz-

Martinez, 1 F.3d 662, 677 (8th Cir. 1993). The factors include the exercise of

decision-making authority, the nature of the offense and the defendant’s

participation in the offense, the recruitment of accomplices, the claimed right to a

larger share of the fruits of the crime, and the degree of control and authority

exercised over others. Id. In addition, the Eighth Circuit has held that an

individual can play a leadership role without directly controlling his or her co-

conspirators. See U.S. v. Grady, 972 F.2d 889 (8th Cir. 1992).

      When defendants play equal roles as the others involved they should not

receive an enhancement under §3B1.1. U.S. v. Mustread, 42 F.3d 1097, 1103 (7th

Cir. 1994). There, the district court found that the defendant “was at the top of the


                                           13

   Case 2:18-cr-01023-CJW-MAR Document 111-1 Filed 09/30/19 Page 13 of 19
drug distribution network and exercised total decision making authority over his

marijuana purchases.” Id. The Circuit Court concluded that the findings of the

district court were inadequate to support a §3B1.1 increase. Id. at 1103-04. The

Court further held that the record did not support a finding that the defendant had

an aggravated role relative to the other participants necessary to support the

increase. Id. at 1104. The defendant’s sentence was vacated and the case

remanded for re-sentencing without the aggravated role enhancement. Id. at 1105.

      Some level of control is absolutely necessary to support an enhancement

under §3B1.1. U.S. v. Toro-Aguilera, 138 F.3d 340 (8th Cir. 1998); U.S. v.

Vandeberg, 201 F.3d 805 (6th Cir. 2000); U.S. v. Capers, 61 F.3d 1100, 1109 (4th

Cir. 1995); U.S. v. Lozano-Hernandez, 89 F.3d 785, 790 (11th Cir. 1996). Of

particular importance in determining relative responsibility is that the defendant

has control or direct influence over other participants in the criminal activity. U.S.

v. Padilla-Pena, 129 F.3d 457, 470 (8th Cir. 1997). The Eighth Circuit determined

that §3B1.1 contemplates that the recipient has exercised direct influence over

another participant, influence rising to the level of an organizer, leader, manager, or

supervisor. U.S. v. Mesner, 377 F.3d 849, 851 (8th Cir. 2004). “To be sure, one’s

status as a distributor of narcotics would not, standing alone, transform one into a

manager or supervisor.” U.S. v. Plancarte-Vazquez, 450 F.3d 848, 853-54 (8th Cir.

2006); see also U.S. v. Willis, 433 F.3d 634, 636 (8th Cir. 2006) (“In a drug


                                          14

   Case 2:18-cr-01023-CJW-MAR Document 111-1 Filed 09/30/19 Page 14 of 19
conspiracy case, ‘a defendant must do more than sell for resale’ to be found an

organizer or leader.”). In U.S. v. Bryson, 110 F.3d 575 (8th Cir. 1997), the court

held that although the defendant “fronted” drugs to the witnesses, he only had a

buyer/seller relationship with them; he was not the leader.

      The Defendant was assessed a three level enhancement under subsection (a)

above in the pre-sentence investigation report. The Defendant submits that such an

enhancement is unwarranted because the pre-sentence investigation report has not

provided any reliable evidence to prove that the Defendant controlled or directed

other participants in the offense. Without the requisite showing of control, the

§3B1.1 enhancement should not apply herein. Mr. Stevenson never had people

“working for him.” He denies ever having another person deliver any drugs for

him, either before or after the death of Birch.

      The Defendant was only a seller of controlled substances, not a leader in the

instant offense. The leadership enhancement should not be applied herein.

       (4)   Acceptance of Responsibility, USSG §3E1.1.

      The Defendant’s life has been changed forever as a result of his choices and

the repercussions of those choices. As a 29-year-old facing the possibility of an

15+ year term of incarceration, the Defendant finds himself at the absolute bottom

and he is dedicated to separating himself entirely from the criminal conduct that

led to his involvement in this case. The Defendant is remorseful and contrite and


                                          15

  Case 2:18-cr-01023-CJW-MAR Document 111-1 Filed 09/30/19 Page 15 of 19
desires only a chance to one day return to society and live as a productive, law-

abiding citizen.

      The Defendant has made an attempt to repay society by waiving many

substantive rights, admitting his conduct, and admitting guilt to the majority of his

involvement in criminal offenses. These actions have assisted the government and

the judiciary in facilitating the administration of justice. The Defendant wishes to

further repay society through serving this Court’s sentence and through achieving

total rehabilitation so that he never again becomes involved in illegal conduct in

the future.

      Mr. Stevenson has acknowledged his illegal conduct in this offense -

distributing heroin and cocaine base. He has acknowledged that he was a drug

distributor, and had his own supplier and customers. He testified to this at trial.

However, he could not and cannot admit to conduct that he knows is false.

      For the above reasons, Michael Stevenson is entitled to credit for acceptance

of responsibility.

      (5)     Upward departure pursuant to USSG §5K2.0(a)(2)(A),

              5K2.0(a)(2)(B) and/or 5K2.1.

      Mr. Stevenson submits that there are no grounds for an upward departure in

this case. He has denied any distribution to Birch on February 1, 2017. It has

always been his position that the evidence in this case was not shown beyond a


                                          16

   Case 2:18-cr-01023-CJW-MAR Document 111-1 Filed 09/30/19 Page 16 of 19
reasonable doubt that he distributed heroin causing the overdose death of Mr.

Birch.

         It should be noted that under USSG §5K2.1, it states, "Loss of life does not

automatically suggest a sentence at or near the statutory maximum. The

sentencing judge must give consideration to matters that normally distinguish

among levels of homicide, such as the defendant's state of mind and the degree of

planning or preparation." In this case Mr. Birch was a heroin addict who

apparently used heroin on a near daily basis. Birch, like other heroin addicts as

well as heroin distributors, must make a risky assumption that heroin that is

available for distribution is just that - heroin - and not containing other highly

dangerous controlled substances such as fentanyl or the like. Heroin users

typically seek out their drug through anyone and everyone with access to the drug,

and when one source is "dry" will always have another source or multiple sources

readily available. Few, if any, distributors of heroin knowingly include a potentially

fatal drug laced into their product. It was a tragedy that Mr. Birch overdosed.

         (6)   Defendant's request for credit for time served in a dismissed

               case for conduct related to the instant offense. (¶ 61).

         Mr. Stevenson was arrested for the conduct forming the basis for the instant

federal offense on August 23, 2017 due to state charges for delivery of a controlled

substance. These charges were dismissed on Nov. 22, 2017, due to the federal


                                           17

   Case 2:18-cr-01023-CJW-MAR Document 111-1 Filed 09/30/19 Page 17 of 19
indictment. It is noted that the PSI preparer states that this is not typically an issue

that the Court needs to address at the time of sentencing, and it is left to the Bureau

of Prisons to calculate credit for time served, under Title 18 U.S.C. § 3585(b). Mr.

Stevenson's purpose in raising this issue at this time is to ensure a proper record is

made related to the time Defendant has spent in custody for this conduct.

      (7)    Defendant's motion for downward variance.

      Mr. Stevenson will be requesting a downward variance, and will file a

separate motion and brief in support of the motion.

      (8)    Whether Adam Birch and Emily Nelson qualify as victims of

             the instant offense and the related imposition of restitution. (¶21).

      Mr. Stevenson denies that either Adam Birch or Emily Nelson are victims in

this case. He has denied distributing to Mr. Birch on Feb. 1, 2017, and also denied

distributing heroin to Ms. Nelson when she overdosed on Feb. 11, 2017. He would

note that she has testified at trial, under oath, that she did not receive drugs from

the Defendant on Feb. 11, 2017, and that she stated that she did not deal with

Defendant for more than two months after Mr. Birch overdosed on Feb. 2, 2017.

      As a result, Defendant requests that no restitution be ordered in this case.

      IV.    Conclusion

      Based on the foregoing, it is respectfully submitted that Mr. Michael

Stevenson should be sentenced based upon a sentencing range of adjusted offense


                                           18

   Case 2:18-cr-01023-CJW-MAR Document 111-1 Filed 09/30/19 Page 18 of 19
level 18, criminal history category III, for an advisory range of 33 - 41 months,

under all of the factors that the Court must consider under Title 18 USC §3553(a).



                                              Respectfully Submitted,

                                              /s/ Michael K. Lahammer
                                              Michael K. Lahammer
                                              425 2nd Street SE, Suite 1010
                                              Cedar Rapids, IA 52401
                                              319-364-1140
                                              Attorney for the Defendant
                                              Email: mike@lahammerlaw.com




                                         19

  Case 2:18-cr-01023-CJW-MAR Document 111-1 Filed 09/30/19 Page 19 of 19
